Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Invention II (claims 4-20 as amended and adding new claims) with traverse. The traverse is based on the searching would not present an undue burden for Invention I and invention II. In response, as pointed out in the previous office action dated 10/7/2020, Invention II and Invention I are different products and they have no direct relationship since the product in Group I can be any component with different metallurgical bonded sections. Group I and Group III has no directly relationship and searching for invention II: a product of a turbine blade is not necessary to search the invention I (a product of a component with sections of different materials). Since Claims 7-17 have been amended and claims 18-20 are added as new claims and refer to the “interview summary” dated 12/7/2020, Invention III has joined to Invention II. However, new species issue has raised in the instant invention II.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species: claims 11-12 and 18-20 depend on claim 10 individually,
Species 1: Claim(s) 11, the first zone is formed by a Group C of table 1 or by an alloy having a composition range for a Group C alloy above (have 112 second paragraph issue); the second zone is formed by a Group A of table 1 or by an alloy 
Species 2: Claim(s) 12, the first zone is formed by a Group C of table 1; the second zone is formed by a Group A of table 1; the third zone is formed by a Group B of table 1;
Species 3: Claim(s) 18, the first zone is formed by an alloy having a composition range for a Group C alloy above; the second zone is formed by an alloy having a composition range for a Group A alloy above; the third zone is formed by an alloy having a composition range for a Group B alloy above;
Species 4: Claim(s) 19, the first zone is formed by a Ni-based alloy comprising: 10-13wt% Cr and 6-12 wt% Ta; the second zone is formed by a Ni-based alloy comprising: 5-6.5 wt% Cr and 5.7-6.2 wt% Al; the third zone is formed by an alloy comprising: 6-9 wt% Cr and 6-7 wt% Al;
Species 5: Claim(s) 20, the first zone is formed by a Ni-based alloy comprising: ≥8 wt% Cr and ≥5 wt% Ta; the second zone is formed by a Ni-based alloy comprising: ≥4 wt% Cr and >5.5 wt% Al; the third zone is formed by an alloy comprising: ≥ 5 wt% Cr and ≥ 5 wt% Al;
The species are independent or distinct because these alloys have different composition ranges.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. For examination purpose, the broadest alloy composition Claims 4-11 and 13-17 remain for examination and claims 4 and 6 are independent claims.
Claim Objections
Claim 20 is objected to because of the following informalities:  all of the “>/=” in the instant claim should be replaced as “≥”.  Appropriate correction is suggested.
Claim 18 is objected to because of the following informalities: the limitation of: “the compositional range for a group C alloy above”; “the compositional range for a group A alloy above”; and “the compositional range for a group B alloy above” need further identification. Appropriate correction/clarification is necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, there is no clear dedication for the “first” and “second” zones. From the distribution from 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation the first zone is formed “by an alloy having a compositional range for Group C alloy above”, and the claim also recites the first zone is formed “by a Group C alloy in table 1”, which is the narrower statement of the range/limitation; Similarly, claim 11 recites the broad recitation the second zone is formed “by an alloy having a compositional range for Group A alloy above”, and the claim also recites the second zone is formed “by a Group A alloy in table 1”, which is the narrower statement of the range/limitation; and claim 11 recites the broad recitation the third zone is formed “by an alloy having a compositional range for Group B alloy above”, and the claim also recites the first zone is formed “by a Group B alloy in table 1”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the 
Claim Rejections - 35 USC § 102
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 6, 9-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Northwood (US 3,847,203, listed in IDS filed on 10/19/2018, thereafter US’203).
Regarding claim 4, US’203 teaches a casted directionally solidified article having a varied composition for a gas turbine rotor blade application (Title, Fig.2, abstract and Col.1, ln.5 to Col.2, ln.40 of US’203) and the gas turbine bucket, having a blade and a root, with a varied alloy compositions (Abstract and Fig.2, Col.4, lns.36-58, examples of US’203), which reads on the blade comprising root (63) and airfoil (61) having a proximal end (68) and a distal end (69) with different zones and crystalline structure extending across the zones as recited in the instant claim. 
Regarding claim 6, US’203 teaches a casted directionally solidified article having a varied composition for a gas turbine rotor blade application (Title, Fig.2, abstract and Col.1, ln.5 to Col.2, ln.40 of US’203) and the gas turbine bucket, having a blade and a root, with a varied alloy compositions (Abstract and 
Regarding claims 9-10, US’203 not only teaches production of integrally bladed turbine rotors by similar methods can be envisaged, the blades being composed of a different alloy to the turbine disc (Col.4, lns.58-61 of US’203), US’203 but also teaches that: “a change from one metal to another can be repeated, with the introduction of a third metal or alloy or even a reversion to one used earlier in the sequence.” (Col.5, lns.6-13 of US’203), which reads on the three composition zones as recited in the instant claims. US’203 specify transition zone between different alloys’ zones (Col.5, lns.49-54 of US’203), which reads on the transition (540, 540-2) as recited in the instant claim 9.
Regarding claim 14, US’203 specify applying Ni-base alloys for the blade (Col.5, lns.26-28 and table of US’203).
Regarding claim 15, US’203 specify having a crystalline structure in which the crystals are aligned substantially parallel to each other in the direction of the mould axis, individual columnar grains usually comprising more than one . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5, 7-8, 13, and 16-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US’203.
Regarding claim 5, US’203 specify that: “The metals or alloys used need not both be of the same metal base, for example one may be nickel-base, another cobalt base, or another iron-base, but in all cases, the metals or alloys used (chosen for some specific property or properties in a particular area) must be properly compatible. They must not, for instance, form harmful transition compositions likely to give a zone of weakness, while the process may be difficult to operate if alloys have widely differing melting points. (Most nickel-base alloys melt in the range 1,300.degree. to 1,400.degree.C and so are generally suitable in both these respects.)”, which overlapping the situation of density variation of at least 3% 
Still regarding claim 5 and regarding claims 7-8, 13, and 16-17, the density of the alloy depends on the alloy composition. US’203 teaches a casted directionally solidified article having a varied composition and different microstructures for a gas turbine rotor blade application (Title, Fig.2, abstract, claims, and Col.1, ln.5 to Col.2, ln.40 of US’203), which will lead to different density in different zones. US’203 not only provides comparison for different alloys between first and second alloy materials (cl.2 of US’203), but also specify that: “the metals or alloys used need not both be of the same metal base, for example one may be nickel-base, another cobalt base, or another iron-base” (Col.5, lns.14-25 of US’203). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose proper alloy compositions for different density in different zones, for example getting at least 3% density variation (cl.5 and 16); outboard portion of the blade (cl.7) or airfoil (cl.8) having lower density than inboard portion; or even 6-10% density variation (cl.17) since US’203 teaches the same varied composition in different zones for a gas turbine rotor blade application throughout whole disclosing range. 

11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US’203 in view of Cui et al (US 9,475,119 B2, thereafter US’119) and Shah et al (US 7,338,259 B2, listed in IDS filed on 10/19/2018, thereafter US’259).
Regarding claim 11, US’203 does not specify specifically alloy composition as claimed in the instant claim. US’119 teaches a metal casting, such as a turbine blade. Applying directional solidification to the first casting material in the casting mold; introducing a second casting material into the casting mold, the second casting material having a different chemical composition than the first casting material; applying directional solidification to the second casting material in the casting mold; and forming a molded article, wherein the molded article comprises a first region. (Abstract, Fig.1-7, and Col.1, lns.17-53 of US’119). The comparison of the composition ranges between the alloy composition disclosed by US’119 (Col.3, ln.51 to Col.4, ln.8, Col.6, lns.7-50 of US’119) and those alloy A-C (in table 1 of the specification) of the instant claims is listed in the following table. All of the major composition ranges disclosed by US’119 overlap the claimed composition ranges of alloy A-C of the instant claim, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of elements in the instant Ni-Based alloy, from the disclosures of US’119 to 
Element
From instant Claim 11 (in mass.%) Alloy A in table 1
From US’119 (in mass%)
overlapping range
(in mass%)
Cr
2-8
1-20
2-8
Ti
0-1
Trace amount
0-trace amount
Mo
0.4-2.8
0.01-5
0.4-2.8
W
2-9
1-20
2-9
Ta
3-9
0.1-10
3-9
Al
5.6-6.2
0.1-15
5.6-6.2
Co 
3-16.5
1-20
3-16.5
Re
0-6.4
Trace amount
0-trace amount
Ru
0-5
Trace amount
0-trace amount
Hf
0.1-1.4
0.1-5.0
0.1-1.4
C
0-0.07
0.01-5.0
0.01-0.07
Y
0-0.01
Trace amount
0-trace amount
Other
Nb: 0-0.05
Trace amount
Nb: 0-trace amount
Ni
Balance 
Balance 
Balance 

From instant Claim 11 (in mass.%) Alloy B in table 1
From US’119 (in mass%)
overlapping range
(in mass%)
Cr
5-13
1-20
5-13
Ti
0-4.7
Trace amount
0-trace amount
Mo
0-3
0.01-5
0.01-3
W
0-5
1-20
1-5
Ta
0-4.9
0.1-10
0.1-4.9
Al
4.8-6.5
0.1-15
4.8-6.5
Co 
5-15
1-20
5-15
Re
0-5
Trace amount
0-trace amount
Ru
0-2
Trace amount
0-trace amount
Hf
0-0.14
0.1-5.0
0.1-0.14
C
0-0.04
0.01-5.0
0.01-0.04
Y
Trace amount
Trace amount
Trace amount
Other
V: 0-1.0
Trace amount
V: 0-trace amount
Ni
Balance with impurities
Balance with impurities
Balance with impurities

From instant Claim 11 (in mass.%) Alloy C in table 1
From US’119 (in mass%) 
Within or overlapping range
(in mass%)
Cr
5-12.2
5-25
5-12.5
Ti
1-4.1
2-8
2-4.1
Mo
0-1.9
0.1-5.0
0.1-1.9
W
3.8-8
0-0.5
--
Ta
5-12
1.0-10.0
5-10
Al
3.6-5.6
0.1-10
3.6-5.6
Co 
5-9
5-15
5-9
Hf
0-0.35
Trace amount
0-Trace amount
C
0-0.07
Trace amount
0-Trace amount
Ni
Balance with impurities
Balance with impurities
Balance with impurities


Still regarding claim 11, US’203 in view of US’119 does not specify 3.8-8.0 wt% W in the alloy as claimed in the alloy C range. US’259 specify a Ni-based super-alloy for an aircraft engine turbine blade (abstract, Figs, and claims of US’259). The comparison of the composition ranges between the alloy composition disclosed by US’259 (Col.5, lns.18-25 of US’259) and those alloy C (in table 1 of the specification) of the instant claims is listed in the following table. All of the composition ranges disclosed by US’259 overlap the claimed composition ranges of alloy C of the instant claim, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount W as demonstrated by US’259 in the alloy system of US’203 in view of US’119 in order to form turbine blades that have the low modulus 


From instant Claim 11 (in mass.%) Alloy C in table 1
From US’259 (in mass%) 
Within or overlapping range
(in mass%)
Cr
5-12.2
1-16
5-12.2
Ti
1-4.1
0-2
1-4.1
Mo
0-1.9
0-3
0-1.9
W
3.8-8
3-13
3.8-8
Ta
5-12
0-14
5-12
Al
3.6-5.6
3-7
3.6-5.6
Co 
5-9
0-20
5-9
Hf
0-0.35
0-2
0-0.35
C
0-0.07
0-0.1
0-0.07
Ni
Balance with impurities
Balance with impurities
Balance with impurities


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-11 and 13-17 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-30 of copending application No. 14/651,911 (US-PG-pub 2015/0321249 A1, updated as US 10,035,185 B2).  
Regarding claims 4-11 and 13-17, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-30 of copending application No. 14/651,911 (US-PG-pub 2015/0321249 A1, updated as US 10,035,185 B2) teaches the essential alloy compositions variation and variation of density in different portion for the same gas turbine rotor blade application and claim 23 specify at least 3% density variation for the Ni based alloy (cl.21), which is the same density variation as claimed in the instant claims 5 and 16. Thus, no patentable distinction was found in the instant claims compared with claims 1-30 of copending application No. 14/651,911 (US-PG-pub 2015/0321249 A1, updated as US 10,035,185 B2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.